

EXHIBIT 10.1

AMENDMENT NO. 1 TO LOAN DOCUMENTS




This Amendment No. 1 to Loan Documents (this "Amendment") dated as of November
20, 2008, is between BANK OF AMERICA, N.A. (the "Lender") and HIBBETT SPORTS,
INC. (the "Borrower").


RECITALS


A. The Borrower has executed various documents concerning credit extended by the
Lender, including, without limitation, the following documents (the “Loan
Documents”):


1.           A certain letter agreement dated January 29, 2008 between the
Borrower and the Lender (the "Letter Agreement").


2.           A certain Demand Note dated February 4, 2008 in the original
principal amount of $50,000,000.00 executed by the Borrower in favor of the
Lender (the "Note”).


B.  The Lender and the Borrower desire to amend the Loan Documents as set forth
herein..


NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Loan Documents.


2.  Amendments to Letter Agreement.  The Letter Agreement is hereby amended as
follows:


        (a)           by deleting the section entitled “Interest Rate” and
substituting in lieu thereof the following:
 
 

 
“Interest Rate:  Each Loan shall bear interest at a rate of interest agreed to
by the Lender and the Borrower at the time such Loan is made.”

 
        (b)           by deleting “December 31, 2008” as the Expiration Date and
substituting in lieu thereof “November 20, 2009”.


        (c)           by deleting the section entitled “Documentation” and
substituting in lieu thereof the following:
 
 
"Documentation:  The Loans shall be evidenced by that certain Demand Note dated
February 4, 2008 executed by Borrower in favor of Lender, as amended by
Amendment No. 1 to Loan Documents dated as of November 20, 2008 (the
“Note”).  The Borrower shall execute and deliver to the Lender such other
documents as the Lender may reasonably request from time to time.”

 


3.  Amendments to Note.  The Note is hereby amended as follows:



        (a)           by deleting the 2nd paragraph and substituting in lieu
thereof the following:


“Each Loan shall bear interest at the rate per annum quoted to the Borrower by
the Lender and accepted by the Borrower prior to the making of such Loan (which
acceptance shall in any event be deemed to occur upon receipt by the Borrower of
the proceeds of any Loan)."


        (b)           by deleting “December 31, 2008” from the 3rd paragraph and
substituting in lieu thereof “November 20, 2009”.


        (c)           by deleting the 4th paragraph and substituting in lieu
thereof the following:

 
 

--------------------------------------------------------------------------------

 

“Interest shall be computed on the basis of a year of 360 days and the actual
days elapsed (including the first day but excluding the last day).  Overdue
principal and, to the extent permitted by applicable law, interest shall bear
interest, payable upon demand, for each day from and including the due date to
but excluding the date of actual payment at a rate per annum equal to the sum of
2% plus the rate of interest publicly announced by the Lender from time to time
as its prime rate.  The Lender’s prime rate is a rate set by the Lender based
upon various factors including the Lender’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Whenever any payment under this Note is due on a day that is not a day the
Lender is open to conduct substantially all of its business, such payment shall
be made on the next succeeding day on which the Lender is open to conduct
substantially all of its business, and such extension of time shall in such case
be included in the computation of the payment of interest.”


        (d)           by deleting the 6th paragraph and substituting in lieu
thereof the following:


“Each prepayment of a Loan, whether voluntary, by reason of demand, acceleration
or otherwise, must be accompanied by the amount of accrued interest on the
amount prepaid, and a prepayment fee as described below.  A "prepayment" is a
payment of an amount on a date other than November 20, 2009.  The prepayment fee
shall be in an amount sufficient to compensate Lender for any loss, cost or
expense incurred by it as a result of the prepayment, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain the amount prepaid or from fees
payable to terminate the deposits from which such funds were obtained.  Borrower
shall also pay any customary administrative fees charged by Lender in connection
with the foregoing.  For purposes of this paragraph, Lender shall be deemed to
have funded each prepaid amount by a matching deposit or other borrowing in the
applicable interbank market, whether or not the amount was in fact so funded.”


4.  Representations and Warranties.  When the Borrower signs this Amendment, the
Borrower represents and warrants to the Lender that:  (a) this Amendment is
within the Borrower 's powers, has been duly authorized, does not conflict with
any of the Borrower’s organizational papers and is the legal, valid and binding
obligation of the Borrower enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Borrower are duly appointed officers or other representatives of the Borrower
with authority to execute and deliver this Amendment on behalf of the Borrower.


5.  Conditions.  This Amendment will be effective when each of the following
conditions shall have been satisfied, as determined by the Lender in its sole
discretion and the Lender shall have accepted this Amendment (notice of which
acceptance is hereby waived by the Borrower).
 
        (a)           The  has received evidence that the execution, delivery
and performance by the Borrower of this Amendment and any instrument or
agreement required under this Amendment have been duly authorized.
 
        (b)           This Amendment has been executed by the Borrower and the
Lender.


6.  Effect of Amendment; References.
 
        (a)           Except as expressly amended hereby, all of the terms and
conditions of the Loan Documents shall remain unchanged and in full force and
effect and the Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party as amended by this Amendment, without defense,
right of set off or recoupment, claim or counterclaim of any kind or nature (and
to the extent there exists any such defense, right of set off or recoupment,
claim or counterclaim on the date hereof, the same is hereby forever released,
discharged and waived by the Borrower).
 
        (b)           This Amendment (i) is limited precisely as specified
herein and does not constitute nor shall be deemed to constitute a modification,
acceptance or waiver of any other provision of the Loan Documents, (ii) is not
intended to be, nor shall it be construed to create, a novation or an accord and
satisfaction of any obligation or liability of the Borrower under the Loan
Documents, and (iii) shall not prejudice or be deemed to prejudice any rights or
remedies the Lender may now have or may in the future have under or in
connection with the Loan Documents.
 
        (c)           All references in any Loan Document to any other Loan
Document amended hereby shall be deemed to be a reference to such Loan Document
as amended by this Amendment.

 
 

--------------------------------------------------------------------------------

 

8.           Miscellaneous
 
        (a).           This Amendment shall be governed by and construed in
accordance with the laws of the state provided in the Loan Documents.
 
        (b)           This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or electronic
transmission shall be effective as a delivery of a manually executed counterpart
thereof.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above.





 
BANK OF AMERICA, N.A.
 
By:
/s/ David B. Jackson
 
Name:
David B. Jackson
 
Title:
Senior Vice President






 
HIBBETT SPORTS, INC.
 
By:
/s/ Gary A. Smith
 
Name:
Gary A. Smith
 
Title:
Vice President and Chief Financial Officer



























































END OF EXHIBIT 10.1
